IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                         NO. WR-58,188-02


                       EX PARTE MARTY JOE STROMAN, Applicant


                  ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                   CAUSE NO. 12309-B IN THE 115TH DISTRICT COURT
                              FROM UPSHUR COUNTY


        Per curiam.

                                             ORDER

        Applicant was convicted of aggravated sexual assault and sentenced to eighteen years’

imprisonment. The Sixth Court of Appeals affirmed his conviction. Stroman v. State, No. 06-00-

00198-CR (Tex. App.—Texarkana Mar. 28, 2001) (not designated for publication). Applicant filed

this application for a writ of habeas corpus in the county of conviction, and the district clerk

forwarded it to this Court. See TEX . CODE CRIM . PROC. art. 11.07.

        Applicant contends, among other things, that he was denied time credit while he was

restrained under authority of a pre-revocation warrant. Applicant has alleged facts that, if true, might

entitle him to relief. Ex parte Canada, 754 S.W.2d 660, 668 (Tex. Crim. App. 1988). Accordingly,

the record should be developed. The trial court is the appropriate forum for findings of fact. TEX .
                                                                                                       2

CODE CRIM . PROC. art. 11.07, § 3(d). The trial court shall order the Texas Department of Criminal

Justice’s Office of the General Counsel to obtain a response from a person with knowledge of

relevant facts. In developing the record, the trial court may use any means set out in Article 11.07,

§ 3(d). If the trial court elects to hold a hearing, it shall determine whether Applicant is indigent.

If Applicant is indigent and wants to be represented by counsel, the trial court shall appoint counsel

to represent him at the hearing. See TEX . CODE CRIM . PROC. art. 26.04. If counsel is appointed or

retained, the trial court shall immediately notify this Court of counsel’s name.

        The response shall state whether Applicant presented a claim to the time credit resolution

system of the Texas Department of Criminal Justice and, if so, the date the claim was presented. The

response shall then state whether Applicant was held under authority of a pre-revocation warrant

before his parole was revoked. If so, the response shall state the date the warrant was executed and

the date Applicant’s parole was revoked. The response shall state whether Applicant is receiving

time credits for time spent in confinement pursuant to the execution of a pre-revocation warrant, and

shall provide details of time credits applied to his sentence.

        The trial court shall make findings of fact and conclusions of law as to whether, before filing

this application, Applicant properly exhausted his administrative remedies as required by §

501.0081(b) of the Government Code. The trial court shall then determine whether Applicant is

entitled to credit for time spent in confinement after execution of a pre-revocation warrant and, if so,

whether he is receiving the proper credit for that time. The trial court may make any other findings

and conclusions that it deems appropriate in response to Applicant’s claims.

        The trial court shall make findings of fact and conclusions of law within ninety days from

the date of this order. The district clerk shall then immediately forward to this Court the trial court’s
                                                                                                 3

findings and conclusions and the record developed on remand, including, among other things,

affidavits, motions, objections, proposed findings and conclusions, orders, and transcripts from

hearings and depositions. See TEX . R. APP. P. 73.4(b)(4). Any extensions of time must be requested

by the trial court and obtained from this Court.



Filed: December 18, 2019
Do not publish